UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA




ZAFAR H. KHAN                                )
                                             )
              Plaintiff                      ) Civ. No. 05-1831 (TFH)
      v.                                     )
                                             )
                                             )
ERIC HOLDER,                                 )
as United States Attorney General,           )
                                             )
              Defendant.                     )


                                          ORDER
      In accordance with the Court’s rulings in its Memorandum Opinion, it is hereby this 31st

day of March, 2014

      ORDERED that Defendant’s Motion for Summary Judgment [ECF No. 24] is

GRANTED.

      Accordingly, the case is now DISMISSED.

      SO ORDERED

March 31, 2014                                        _______________________

                                                                Thomas F. Hogan
                                                        UNITED STATES DISTRICT JUDGE